DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 7, 9, and 11 through 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangell (US 2003/0144760) in view of Cohn (US 2010/0044858)
 Regarding claim 1.
Mangell teaches a method of marking a substrate, the method comprising: 
forming a layer of photoresist (14) on a substrate (11) (paragraph 152); 
projecting (2) a first pattern of actinic radiation (33) onto the layer of photoresist (14) using a mask-based photolithography system (31), the first pattern defining semiconductor device structures (32); 
projecting (3) a second pattern of actinic radiation (21) onto the layer of photoresist (14) using a direct-write projection system, the second pattern defining a unique identifier; developing (4) the layer of photoresist (14) to generate a relief pattern; transferring (5) the relief pattern (42) into an underlying layer (12) (fig 1a,b,c) (paragraph 153-154).
Mangell does not teach filling the open spaces. 
Cohn teaches a method of marking a substrate, the method comprising: 
forming a layer of photoresist (35) on a substrate (fig 3); 
projecting a first pattern of actinic radiation onto the layer of photoresist using a mask-based photolithography system (paragraph 37-40), the first pattern defining semiconductor device structures (44), projecting a second pattern (36) of actinic radiation onto the layer of photoresist (35), the second pattern defining a unique identifier;quick reference code (a quick reference code is a matrix type bar code and does not limit the pattern because any particular pattern may be described as a matrix of pixels, the information content being a matter of interpretation) uniquely identifying a corresponding die in which it is formed (the intended use of a structure does not patently distinguish the structure) electrically isolated from the semiconductor device structures (fig 5); 
 developing the layer of photoresist to generate a relief pattern (fig 3) (paragraph 32-35); transferring the relief pattern into a dielectric layer (28) (fig 4) (paragraph 35); and filling open spaces in the dielectric layer with metal (60-84) via a single metallization process (fig 5) (paragraph 50-53) the metal has a different reflectivity as compared to the dielectric layer (fig 5-7a) (paragraph 47-50).  Wherein the second pattern is visible form a top down perspective of the die and is formed in an upper metal layer (M4) (fig 5).
It would have been obvious to one of ordinary skill in the art to incorporate Cohn into Mangell in order for the feature filling the openings to enable the formation of circuitry and increase the detectability of the identifying mark.
   Regarding claim 2.
Magell teaches the second pattern is projected subsequent to projecting the first pattern (fig 1a).
 Regarding claim 3.
Magell the first pattern is projected subsequent to projecting the second pattern (fig 1c).
Regarding claim 4.
Magell teaches the second pattern is selected from a group comprising an alpha-numeric character string, a matrix, and a pictogram (fig 1a).
Cohn teaches the second pattern is selected from a group comprising an alpha-numeric character string, a matrix, and a pictogram (fig 6a-7b).
Regarding claim 5. 
 Cohn teaches the metal (60-84) and the dielectric layer have a visual contrast (fig 5) (paragraph 38).
 Regarding claim 6.
Cohn teaches filling open spaces in the dielectric layer results in a visual unique identifier formed on a particular layer of die of a wafer (fig 5,6a,6b) (paragraph 38).
Regarding claim 7.
Cohn teaches the second pattern (85) defines a unique identifier so that each unique identifier is different across a wafer and set of wafers (fig 6a).
 Note, figure 6a shows one identifier therefore the identifier is unique.
Regarding claim 9.
Cohn teaches all the open spaces in the dielectric layer are filled with a same fill material (fig 4-5).
Regarding claim 11.
Magell teaches the visual unique identifier comprises information related to manufacturing location and time of the substrate.
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 12.
Magell teaches the projection of the first pattern and the projection of the second pattern use a same light wavelength or different light wavelengths (paragraph 29) (fig 1a).
Regarding claim 13. 
Cohn teaches the underlying layer (28) is an oxide film or a nitride film (paragraph 17).
   Regarding claim 14.
Magell teaches a method of marking a substrate, the method comprising: 

projecting a second pattern of actinic radiation (21) onto the layer of photoresist (14), the second pattern defining a unique identifier; 
developing the layer of photoresist to generate a relief pattern (41,42); transferring the relief pattern into an underlying layer (12); and filling open spaces (51,52) (fig 1a-1c)  in the underlying layer with a fill material that has a different reflectivity as compared to material of the underlying layer (paragraph 153-154).
Magell does not teach filling the open spaces.
Cohn teaches a method of marking a substrate, the method comprising: 
forming a layer of photoresist (35) on a substrate (fig 3); 
projecting a first pattern of actinic radiation onto the layer of photoresist using a mask-based photolithography system (paragraph 37-40), the first pattern defining semiconductor device structures (44); 
projecting a second pattern (36) of actinic radiation onto the layer of photoresist (35), the second pattern defining a unique identifier; quick reference code (a quick reference code is a matrix type bar code and does not limit the pattern because any particular pattern may be described as a matrix of pixels, the information content being a matter of interpretation) uniquely identifying a corresponding die in which it is formed (the intended use of a structure does not patently distinguish the structure) electrically isolated from the semiconductor device structures (fig 5); 

It would have been obvious to one of ordinary skill in the art to incorporate Cohn into Magell in order for the feature filling the openings to enable the formation of circuitry and increase the detectability of the identifying mark.
 Regarding claim 15.
Magell teaches the first pattern is projected using a mask-based photolithography system (31) and the second pattern is projected using a direct-write projection system (21) (paragraph 153-154).
Regarding claim 16.
Magell teaches the second pattern is projected subsequent to projecting the first pattern (fig 1a).
 Regarding claim 17.
Magell the first pattern is projected subsequent to projecting the second pattern (fig 1c).
Regarding claim 18.
Magell teaches the second pattern is selected from a group comprising an alpha-numeric character string, a matrix, and a pictogram (fig 1a).
Cohn teaches the second pattern is selected from a group comprising an alpha-numeric character string, a matrix, and a pictogram (fig 6a-7b).
 Response to Arguments
Applicant's arguments filed 1/28/21 have been fully considered but they are not persuasive.
The applicant argues that the prior art does not teach that the second pattern is formed “formed on an upper metal layer”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., on an upper metal layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant will note that the amendment reads “formed in an upper metal layer”, see amended claim 1 line 16 and amended claim 14 line 15.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817